DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

           R.L., JR., THE FATHER and J.T. THE MOTHER,
                             Appellants,

                                      v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM,
                       Appellees.

                     Nos. 4D21-2952 and 4D21-2954

                            [February 22, 2022]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562021DP000088.

   R.L., Jr., the father, and J.T., the mother, Fort Pierce, pro se.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb and Sarah Todd Weitz of Statewide Guardian
ad Litem Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.